Exhibit 10.1

 

[g184281kmi001.gif]

 

SFX Entertainment, Inc.

902 Broadway

New York, NY 10010

 

August 19, 2015

 

Mr. Gregory Consiglio

200 North End Avenue

Apt. 28C

New York, NY  10282

 

Dear Greg:

 

Reference is made to that certain Employment Agreement (the “Employment
Agreement”) dated January 22, 2015 between you and SFX Entertainment, Inc. (the
“Company”).  Defined terms used in this letter agreement and not defined in this
letter agreement shall have the meanings ascribed to them in the Employment
Agreement.

 

The purpose of this letter agreement (the “Letter Agreement”) is to amend the
Employment Agreement effective immediately and redefine certain of the terms and
conditions of your continued employment with the Company.  Accordingly, in
consideration of the terms and provisions hereof, the Employment Agreement is
hereby amended, effective immediately, as follows:

 

1.                                      The first paragraph of Section 1 of the
Employment Agreement shall be deleted and replaced in its entirety by the
following:

 

“You will be employed in the roles of President and Chief Executive Officer of
the Company’s wholly-owned subsidiary, Beatport LLC, and You shall perform the
duties of these roles as are customary and as may be required by Beatport and
the Company.  You will report to Robert FX Sillerman, Chief Executive Officer of
the Company, or his designee.  You will be based at the Company’s office in New
York City, New York, or such other place within the New York City metropolitan
area as may be determined from time to time by the Company.  During Your
employment with the Company, You will devote Your full-time best efforts and
business time and attention to the business of Beatport and the Company.”

 

2.                                      The second paragraph of Section 1 of the
Employment Agreement shall be deleted.

 

3.                                      Section 3 of the Employment Agreement
shall be deleted and replaced in its entirety by the following:

 

--------------------------------------------------------------------------------


 

“(a)                           Base Salary.  You shall be paid a base salary at
the annual rate of Three Hundred Thousand Dollars ($300,000.00) (“Base Salary”)
for each year of the Term.  As an exempt employee, You will not be eligible for
overtime pay.

 

(b)                                 Guaranteed Bonus.   You shall receive a
guaranteed annual bonus of One Hundred Fifty Thousand Dollars ($150,000) which
shall be payable in accordance with the Company’s standard payroll practices and
procedures in effect from time to time, but in no event later than March 31st of
the following year, provided you remain employed by the Company as of such date.

 

(c)                                  Discretionary Bonuses.  During your
employment, you may be eligible to receive an annual discretionary bonus of cash
and/or other compensation, the existence, composition, and amount of which is
determined in the sole discretion of the Company, and which would be based on
individual performance, the Company’s overall performance, and/or any other
factors the Company deems appropriate. The failure of the Company to award
bonuses shall not give rise to any claim against the Company. Unless expressly
and specifically agreed to in writing, no bonus will be earned, paid, or awarded
unless you are in the continuous employment of the Company through the date of
payment.

 

(d)                                 Equity/Option Grants.  In January 2015, You 
received grants under the 2013 Equity Compensation Plan of the Company of
(a) 500,000 restricted common shares (the “Restricted Stock”) of the Company’s
common stock and (b) options to purchase 250,000 shares of common stock of the
Company, at the fair market value on the date of grant.  Each of the grants
shall vest ratably in annual installments at the last day of each employment
year (December 31, 2015, 2016, and 2017) over the 3 year Term of this Agreement,
subject to your continued employment as of such dates.  Notwithstanding the
foregoing vesting schedule, each of the grants shall fully vest immediately
prior to the date on which the Company consummates a Change of Control.

 

“Change of Control” shall mean the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

 

(i)                                     Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (an “Exchange Act Person”) (other than Robert F.X. Sillerman or
a person or entity that, directly or through one or more intermediaries,
controls, is controlled by Mr. Sillerman or is under common control with such
person or entity) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing more than thirty-five percent (35%) of the voting power of the
Company, then- outstanding securities other than by virtue of a merger,
consolidation or similar transaction.  Notwithstanding the foregoing, a Change
in Control shall not be deemed to occur (i) if Robert F.X. Sillerman or a person
or entity that, directly or through one or more intermediaries, controls, is
controlled by Mr. Sillerman, or is under common control with such a person or
entity (a “Sillerman Controlled Entity”) beneficially owns more than such
thirty-five percent (35%) at any time; or (ii) solely because the level of
ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding

 

2

--------------------------------------------------------------------------------


 

voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
further that if a Change in Control would occur (but for the operation of this
proviso) as a result of the acquisition of voting securities by the Company, and
after such share acquisition, any such Subject Person (so long as not a
Sillerman Controlled Entity) becomes the owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities owned by such
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;

 

(ii)                                  There is consummated a merger,
consolidation or similar transaction involving (directly or indirectly) the
Company if, immediately after the consummation of such merger, consolidation or
similar transaction, the stockholders of the Company immediately prior thereto
do not own, directly or indirectly, either (A) outstanding voting securities
representing more than fifty percent (50%) of the combined outstanding voting
power of the surviving entity in such merger, consolidation or similar
transaction or (B) more than fifty percent (50%) of the combined outstanding
voting power of the parent of the surviving entity in such merger, consolidation
or similar transaction.

 

(iii)                               There is consummated a sale, lease, license
or other disposition of all or substantially all of the consolidated assets of
the Company and its subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries to an entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportion as their
ownership of the Company immediately prior to such sale, lease, license or other
disposition.

 

(iv)                              During any period of 12 consecutive months,
individuals who at the beginning of such period constitute the Board cease for
any reason to constitute at least a majority thereof unless the election, or the
nomination for election by stockholders, of each new director was approved by a
vote of at least a majority of the directors then still in office who were
directors at the beginning of the period.

 

4.                                      Section 5, subsection (c)(i) shall be
deleted in its entirety and replaced with:

 

“(i)                            You will be entitled to receive a lump sum
payment within sixty (60) days of the termination date equal to “equal to six
(6) months’ (i) base salary and (ii) six (6) months of the prior year’s bonus,
if any.”

 

5.                                      Section 9 of the Employment Agreement
shall be deleted in its entirety and replaced with the following:

 

“During Your employment with the Company and thereafter, the Company shall
indemnify and hold You and Your heirs and representatives harmless, to the
maximum extent permitted by law, against any and all damages, costs,
liabilities, losses and expenses (including reasonable attorneys’ fees) as a
result of any claim or proceeding (whether civil, criminal, administrative or
investigative), or any threatened claim or

 

3

--------------------------------------------------------------------------------


 

proceeding (whether civil, criminal, administrative or investigative), against
You that arises out of or relates to Your service as an officer, director or
employee, as the case may be, of the Company, or Your service in any such
capacity or similar capacity with any affiliate of the Company or other entity
at the Company’s request, and to promptly advance to You or Your heirs or
representatives such expenses, including litigation costs and attorneys’ fees,
upon written request with appropriate documentation of such expense upon receipt
of an undertaking by You or on Your behalf to repay such amount if it shall
ultimately be determined that You are not entitled to be indemnified by the
Company.  During Your employment with the Company and thereafter, the Company
also shall provide You with coverage under its current directors’ and officers’
liability policy to the same extent that it provides such coverage to its other
executive officers.  If You have any knowledge of any actual or threatened
action, suit or proceeding, whether civil, criminal, administrative or
investigative, as to which You may request indemnity under this provision, You
will give the Company prompt written notice thereof; provided that the failure
to give such notice shall not affect Your right to indemnification.  The Company
shall be entitled to assume the defense of any such proceeding and You will use
reasonable efforts to cooperate with that defense.  Notwithstanding the
foregoing, to the extent that in good faith, You determine that there is an
actual or potential conflict of interest between the Company and You in
connection with the defense of a proceeding, You shall so notify the Company and
shall be entitled to separate representation at the Company’s expense by counsel
selected by You (provided that the Company may reasonably object to the
selection of counsel within ten (10) business days after notification of Your
selection) which counsel shall cooperate, and coordinate the defense, with the
Company’s counsel and minimize the expense of such separate representation to
the extent consistent with Your separate defense.  This Section 9 shall continue
in effect after the termination of Your employment or the termination of this
Agreement.”

 

6.                                      All other terms and conditions of the
Employment Agreement, as amended hereby, shall remain in full force and effect.

 

Signatures on following page

 

4

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our understanding, please execute this
Letter Agreement in the space provided below.

 

 

 

Very truly yours,

 

 

 

 

 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jason Barr

 

 

Name:

Jason Barr

 

 

Title:

Senior Deputy General Counsel

 

 

 

 

Accepted and agreed to this 20th day of August, 2015:

 

 

 

 

 

 

 

 

 

 

 

/s/ Gregory Consiglio

 

 

 

Gregory Consiglio

 

 

 

 

5

--------------------------------------------------------------------------------